

115 HR 6734 IH: Full Military Honors Act of 2018
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6734IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Bishop of Michigan (for himself, Mr. Walz, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require a full military honors ceremony for certain
			 deceased veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Full Military Honors Act of 2018. 2.Full Military Honors ceremony for certain veteransSection 1491(b) of title 10, United States Code, is amended by adding at the end the following:
			
 (3)The Secretary concerned shall provide full military honors (as determined by the Secretary concerned) for the funeral of a veteran who—
 (A)is first interred or first inurned in Arlington National Cemetery on or after the date of the enactment of the Full Military Honors Act of 2018;
 (B)was awarded the medal of honor or the prisoner-of-war medal; and (C)is not entitled to full military honors by the grade of that veteran..
		